Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s). 
Drive unit recited in claims 1, 2, 5, 6, 7, 8, 10, 11, 12, 14, 15
It is understood that 13a and 13b are housing sections, but not the recited drive unit
A unit for detecting control signals recited in claims 4, 7, and 14
An encoder recited in claim 12
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 13, the phrase "it being preferable" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernadi (DE102008051116).

In regards to claim 1, 
A clamping element (clamping devices 12), comprising: 
a contact area (top of clamp 15) on which a section of a workpiece can be placed, 
at least one drive unit (carriage 13 and slider 21) for moving the clamping element (clamping devices 12) along a console (work plane 11) of a machining device (machine 1), wherein the clamping element (clamping devices 12) comprises 
a unit (detection device 16) which is configured to detect individualised control signals transmitted via the power supply (Paragraph [0019-0020]: [0019] The machine 1 also has, for each working plane 11, a detection device 16 for detecting the position of the relevant devices 12 in the direction 9. [0020] The device 16 comprises a magnetostrictive transducer 17 equipped with a sensor 18 fixed to the working plane 11 and connected to an electronic control unit 19 of the machine 1, and a guide rod 20 connected to the sensor 18 and along the working plane 11 is fixed parallel to direction 9.
The device 16 also comprises, for each device 12 mounted along the working plane 11, a magnetic slider 21 fixed to the device 12 concerned and gripping the rod 20 in order to be displaced along the rod 20) and to control the drive unit (carriage 13 and slider 21).  


    PNG
    media_image1.png
    562
    741
    media_image1.png
    Greyscale


In regards to claim 2,
The clamping element (clamping devices 12) according to claim 1, wherein the drive unit (carriage 13 and slider 21) comprises an engagement element (slider 21) in order to be able to move the clamping element (clamping devices 12) relative to the console (work plane 11).  

In regards to claim 3, 
The clamping element (clamping devices 12) according to claim 1, wherein the clamping element (clamping devices 12) comprises a base with protruding sections which are configured to cover side walls of the console (work plane 11) in sections (see annotated figure).  

    PNG
    media_image2.png
    566
    753
    media_image2.png
    Greyscale


In regards to claim 4,  
The clamping element (clamping devices 12) according claim 1, wherein the unit (detection device 16) for detecting control signals is connected to a sliding contact (guide rod 20).  

In regards to claim 5,  
The clamping element (clamping devices 12) according to claim 1, wherein the drive unit (carriage 13 and slider 21) is an electric drive unit ([0022]: During operation, the electronics of the sensor 18 feeds a current pulse along the rod 20, which generates a magnetic field concentric to the rod 20 and is influenced by a longitudinal magnetic field generated in the rod 20 by the magnetic rotor 21 of the device 12 under consideration).  

By current pulses inducing magnetic field on the magnetic sliders, the sliders are driven by electricity. 


In regards to claim 8,  
A machining device (machine 1) for machining a plate-shaped workpiece, comprising: 
a machine bed (elongated base 3) having at least one console (work plane 11) extending in a first direction (Fig. 2, direction 9), 
at least one clamping element (clamping devices 12), wherein the clamping element (clamping devices 12) comprises 
a drive unit (carriage 13 and slider 21) for moving the clamping element (clamping devices 12) along the console (work plane 11), and wherein the clamping element (clamping devices 12) comprises 
a unit (detection device 16) which is configured to detect individualised control signals transmitted via the power supply (Paragraph [0019-0020]: [0019] The machine 1 also has, for each working plane 11, a detection device 16 for detecting the position of the relevant devices 12 in the direction 9. [0020] The device 16 comprises a magnetostrictive transducer 17 equipped with a sensor 18 fixed to the working plane 11 and connected to an electronic control unit 19 of the machine 1, and a guide rod 20 connected to the sensor 18 and along the working plane 11 is fixed parallel to direction 9.
The device 16 also comprises, for each device 12 mounted along the working plane 11, a magnetic slider 21 fixed to the device 12 concerned and gripping the rod 20 in order to be displaced along the rod 20) and to control the drive unit (carriage 13 and slider 21) and to control the drive unit (carriage 13 and slider 21).  



The machining device (machine 1) according to claim 8, wherein a strip conductor (magnetostrictive transducer 17) extends along the console (work plane 11), and a sliding contact (guide rod 20) of the clamping element (clamping devices 12) being connected to the strip conductor (magnetostrictive transducer 17).  

In regards to claim 10,  
The machining device (machine 1) according to claim 8, wherein a modular unit (magnetostrictive transducer 17) extends along the console (work plane 11), which modular unit (magnetostrictive transducer 17) comprises a grid with which an engagement element (slider 21) of the drive unit (carriage 13 and slider 21) can engage.  
NOTE:
A grid is understood as a framework of spaced bars that are parallel to or cross each other. 

    PNG
    media_image3.png
    454
    795
    media_image3.png
    Greyscale


In regards to claim 12,  
The machining device (machine 1) according to claim 8, wherein the machining device (machine 1) comprises a control unit (electronic control unit 19) having an encoder (sensor 18), in order to modulate control signals (paragraph [0022]: the electronics of the sensor 18 feeds a current pulse along the rod 20, which generates a magnetic field concentric to the rod 20) for controlling the drive unit (carriage 13 and slider 21).  

In regards to claim 13, The machining device (machine 1) according to claim 8, wherein the console (work plane 11) can be moved along the machining table in a second direction (Fig. 1, direction 4; [0016]: The machine 1 is also equipped with several crossbeams 11, hereinafter referred to as "working planes", which extend between the rails 5 in the direction 9 and are slidably connected to the rails 5 to be moved manually or by means of a known and not shown driving device along the Rails 5 to be moved), it being preferable for a movement of the clamping element (clamping devices 12) and the console (work plane 11) to occur simultaneously at times.  

In regards to claim 14,  
A method for moving a clamping element (clamping devices 12) along a console (work plane 11), 
wherein the clamping element (clamping devices 12) comprises a drive unit (carriage 13 and slider 21) for moving the clamping element (clamping devices 12) and 
a unit (detection device 16) for detecting control signals, comprising: 
detecting, by means of the unit, an individualised control signal transmitted via the power supply (Paragraph [0019-0020]: [0019] The machine 1 also has, for each working plane 11, a detection device 16 for detecting the position of the relevant devices 12 in the direction 9. [0020] The device 16 
controlling the drive unit (carriage 13 and slider 21) based on the control signal detected by the unit (clamping device 12).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bernadi (DE102008051116).

In regards to claim 6,  
The clamping element (clamping devices 12) according to claim 1, wherein the clamping element (clamping devices 12) comprises a drive unit (carriage 13 and slider 21), the drive units being configured to act at opposite sides of the console (work plane 11).  

    PNG
    media_image4.png
    694
    842
    media_image4.png
    Greyscale



In regards to claim 11,  
The machining device (machine 1) according to claim 8, wherein the clamping element (clamping devices 12) comprises a drive unit (carriage 13 and slider 21), the drive units being configured to act at opposite sides of the console (work plane 11).  
Bernadi fails to disclose “two or more” drive units, and the “two or more” drive units being configured to act upon opposite sides of the console. However, per MPEP 2144.04(VI)(B), it has been held obvious over the prior art to duplicate parts, where in the instant case, to have a second or plurality of drive units in the form of carriage 13 and slider 21 arranged on opposite sides of the work plane, is only a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants' invention.






Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bernadi (DE102008051116) in view of Bernadi (EP2381324).

In regards to claim 7,  
The clamping element (clamping devices 12) according to claim 1, wherein the unit (detection device 16) for detecting control signals is configured to connect, the drive unit (carriage 13 and slider 21) of the clamping element (clamping devices 12) to a strip conductor (magnetostrictive transducer 17) of the console (work plane 11), in order to move the clamping element (clamping devices 12).  
Bernadi (102008051116) fails to disclose “based on an activation key”. However, Bernadi (EP2381324) teaches in paragraph [0028], “a vocal recognition system 48, which is entirely similar to system 31, and is configured to: acquire a plurality of vocal commands provided by the operator relating to the position of the working planes 46 in direction 38 and of the clamping jaws 47 in direction 43; transmit the data provided verbally by the operator to a control unit 49 of machine 36; and allow unit 49 to position the working planes 46 in direction 38 and the clamping vices 47 in direction 43, according to the vocal commands provided by the operator.” Within Bernadi (EP2381324), the a vocal recognition system 31 comprising a microphone 32, an earphone 33, and a processing unit 34, becomes the activation key. 
Bernadi (102008051116) and Bernadi (EP2381324) are considered to be analogous to the claimed invention because they are in the same CPC classification of B23Q1/037 (machine tools with controlling arrangements comprising series of support elements with adjustable distances). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernadi (102008051116) to incorporate the teachings of Bernadi (EP2381324) and employ an activation key in the form of a vocal recognition system to perform a plurality of operations with minimal input from the operator. Further, by use of vocal commands, the 

In regards to claim 15,  
The method according to claim 14, wherein the unit (detection device 16) connects, the drive unit (carriage 13 and slider 21) of the clamping element (clamping devices 12) to a strip conductor (magnetostrictive transducer 17) of the console (work plane 11) in order to move the clamping element (clamping devices 12).
Bernadi (102008051116) fails to disclose “based on an activation key”. However, Bernadi (EP2381324) teaches in paragraph [0028], “a vocal recognition system 48, which is entirely similar to system 31, and is configured to: acquire a plurality of vocal commands provided by the operator relating to the position of the working planes 46 in direction 38 and of the clamping jaws 47 in direction 43; transmit the data provided verbally by the operator to a control unit 49 of machine 36; and allow unit 49 to position the working planes 46 in direction 38 and the clamping vices 47 in direction 43, according to the vocal commands provided by the operator.” Within Bernadi (EP2381324), the a vocal recognition system 31 comprising a microphone 32, an earphone 33, and a processing unit 34, becomes the activation key. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bernadi (102008051116) to incorporate the teachings of Bernadi (EP2381324) and employ an activation key in the form of a vocal recognition system to perform a plurality of operations with minimal input from the operator. Further, by use of vocal commands, the operator is free to use their hands to perform other duties as the machine responds and operates through dictation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hofmann (US PG Pub No. 20130234382) teaches a clamping system for the clamping of workpieces, wherein clamping means can be moved by a small spacing relative to a stationary affixing block, so as to be able to clamp a workpiece independently of a fastening grid prespecified on a machine tool or to compensate for a distance change between clamping components located on the workpiece.
	Schmalz (US PG Pub No. 20020070491) teaches a device for securing workpieces with at least one clamping bar and a block suction apparatus disposed on the clamping bar. The block suction apparatus is secured to a slide which can be transported in the longitudinal direction of the clamping bar.
	Hofmann (US PG Pub No. 20110309561) teaches a clamping system for the purpose of securing clamping blocks in place on a clamping bar, wherein each clamping block comprises at least one swivel element with a clamping lever disposed thereon, which swivel element laterally projects from the clamping bar, thereby making it possible for the clamping lever to engage in a recess or under a projection of the clamping bar where it is able to interact with the clamping bar. 
	Schmalz (US PG Pub No. 20020074703) teaches a device for fixing workpieces and contains at least one clamping beam and a suction block that lies on the clamping beam. The suction block is mounted on a sled that can be displaced in the longitudinal direction of the clamping beam.
	DesJardien (US PG Pub No. 20140353894) teaches an apparatus that may comprise a support structure, a positioning system, and a retention system. The positioning system may be associated with the support structure and configured to position the support structure with respect to a number of linear axes.

	Zimmer (US PG Pub No. 20030047416) teaches a positioning apparatus that includes at least two rails, at least two work carriers, and a drive unit.
	Suzuki (US Patent No. 6607336) teaches long support members mounted on a table and that are moved in the direction of a width of the table, rule stopper frames are moved and pad frames are fixed on long support members, or rule stopper frames are fixed and pad frames are moved on long support members, and the long support members are moved according to the length and width of a process board.
	Volk (US Patent No. 6764434) teaches a machining center comprising at least two workstations. A first workstation is adapted to receive a first workpiece, and a second workstation is adapted to receive a second workpiece. The first workstation may be a vacuum table, and the second workstation may be comprised of a plurality of hold-down bars.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723